 SOUTHWESTERN BELL TELEPHONE427Southwestern Bell Telephone CompanyandCommuni-cation Workers of America and its Local Union No.6222.Case 23-CA-3752May 19, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn February 26, 1971, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,recommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision. There-after, the General Counsel filed exceptions to the Deci-sion and a supporting brief and the Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, cross-exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.that it had suspended Green, but denied that the suspensionviolated the Act.In this case, the gravamen of the matter is that Green usedoffensive and obscene language and uttered threats during agrievance meeting and was suspended for 1 day. The GeneralCounsel and the Charging Party assert that the language wasnot so opprobrious as to warrant discipline and the suspen-sion could only have the effect of deterring employees fromfiling grievances and, accordingly, the imposition of disciplineviolates Section 8(a)(1) and (3) of the Act. Respondent claimsit imposed discipline not because of the offensive, obscenelanguage but because Green threatened to "foul up" hissupervisors and the Company and not cooperate with them.The Company feeling that such threats were meant, havingassayed them against Green's history with the Company asshown by his personnel folder and Mellina's personal knowl-edge of Green, decided that discipline was warranted to re-prove the threats and attempt to redirect Green to become acooperative employee.In deciding this case I have considered not only that Re-spondent's testimony was consistent and direct, but that Gen-eral Counsel's testimony was at times contradictory and thatGreen from my observation appears to be a choleric in-dividual with a low boiling point. The testimony given byGreen would so indicate. Accordingly, I have credited Re-spondent's version of the grievance meeting and have con-cluded that the discipline meted out was appropriate to theoffense and was not and could not be considered in thisinstance to have an effect or intended effect of inhibitingemployees in their Section 7 rights.The case was heard in Houston, Texas, on December 10and 11 and all parties were afforded full opportunity to ap-pear, to examine and cross-examine witnesses,' and to argueorally. All parties have filed briefs which have been carefullyconsidered.On the entire record in this case, including my evaluationof the reliability of the witnesses based on demeanor, and onthe other factors mentioned above, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT ANDTHE LABOR ORGANIZATION INVOLVEDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner. Communication Work-ers of America and its Local Union No. 6222, herein calledCWA, the Local, or collectively the Union, filed the initialcharge in this case on September 10, 1970,' alleging thatSouthwestern Bell Telephone Company, herein called theCompany or Respondent, violated Sections 8(a)(1) and (5) ofthe Act. The charge was amended on October 22 to includean allegation that Respondent had violated Section 8(a)(3) onSeptember 2 when it suspended Royce T. Green. The com-plaint was issued by the Regional Director on November 6,alleginginter aliaand as the sole violation of the Act, thatDistrict Plant Superintendent HaroldMellina suspendedGreen for 1 day without pay on Wednesday, September 2,because Green had joined or assisted the Union or sought tobargain collectively or engaged in concerted activity. Re-spondent's answer of November 18 admitted the requisitejurisdictional allegations, the status of the Union, and the fact'Unless otherwise stated all dates herein occurred in 1970Respondent, which is a Missouri corporation with its prin-cipal office and place of business in St. Louis, Missouri, oper-ates in several States including Texas and is engaged in Hous-ton, Texas, in providing telephone and other communicationservices in that city. During the past year, Respondent re-ceived more than $1 million in gross revenues for furnishingtelephone and communication services and received at itsHouston, Texas, facilities from points directly outside theState of Texas, goods and materials valued in excess of $50,-000.Respondent admits and I find that Respondent is engagedin interstate commerce within the meaning of Section 2(6)and (7) of the ActRespondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.'Respondent sought to adduce evidence of Green's work conduct fol-lowing the suspension in an effort to demonstrate that their fears of Green'suncooperativeness were warranted by his later work behavior The tenderof such evidence was refused since it would be of a "bootstrapping" nature190 NLRB No. 84 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRespondent's operations in Houston, Texas, are split intodivisions, one of which is the East District with Harold Mel-lina as the district plant superintendent. Under Mellina aretwo levels of supervision, the so-called secondline supervisionwhich is based on function and the firstline supervision whichconsists of the foremen of work crews. In this case, onesecondline supervisor, S. Thurston Rawlins, and two firstlinesupervisors under him, Lee A. Sledge and William E. Harper,Jr., are involved. The firstline foremen usually have eight ornine in their crews, and the secondline supervisor has severalforemen reporting to him. Mellina as the district plant super-intendent has approximately 300 people in his unit. RoyceGreen, whom Mellina suspended after contacting his ownsupervisor,Division Plant Superintendent Isom, is underForeman Sledge.Respondent and the Union process both formal and infor-mal grievances. Their contract sets forth the procedure usedfor formal grievances. In informal grievances the job stewardand the grievant meet with the firstline supervisor. If they areunable to resolve the dispute the grievance may be carried upthrough the various supervisory and job steward levels. Forinstance the informal grievance involved here has been pro-cessed beyond Mellina at the third levelBoth Mellina and Green have been with Southwestern Bellfor approximately 21 years, with Mellina working up throughthe ranks to his present position and Green becoming anexchange repairman. At one time in their careers Mellina wasGreen's firstline foreman.Respondent decided to try a preventive maintenance pro-gram for coin telephone booths on a trial basis and the EastDistrict of Houston was one of the areas selected. On July 29,secondline supervisor Thurston Rawlins wrote a letter tothree of his repair foremen outlining the program and statingitwas to begin Monday, August 3, and last until December31. The letter set forth that two repairmen in the East Districtwould be assigned exclusively to preventive maintenance ofcoin telephone booths and would not be used for any othertype of work although the repairmen could work overtime onother work The letter describes some of the basic routines ofinspection and refers to company maintenance booklets re-garding inspection of the telephone instruments. The letterstresses that this is a test that would receive attention fromother areas of the Company and that visitors would be com-ing to see the program. The letter specifically states thatwhoever started on the program would be expected to con-tinue it until December 3 1.After receiving the letter Foreman Sledge contacted the jobsteward for his crew, John Smith, and discussed the propermethod of assignment of the job to one of the crew. Smithsuggested the assignment should be on a voluntary basis withrefusal by seniority, Siedge agreed stating that if all the menrefused, then the man with the lowest seniority would beassigned Sledge offered the job in turn to the top three menin seniority who each refused it. Royce Green, the fourth inseniority on the crew, accepted the assignment. Sledge ex-plained to Green the nature of the assignment and its lengthusing the letter as the basis.For this assignment Green would be given a group of IBMcards daily, each of which would have the location of a coininstrument and booth. Green could then decide how hewould route himself in covering the group of instruments. Hewas usually given more IBM cards than he could reasonablyexpect to check in a day, so he was allowed some latitude Hewas expected to report back to the garage by 5 p.m. Green'sestimate of from 15 minutes up for the proper routine inspec-tion of a booth, depending on what he found wrong, was notdisputed by the Company.The exchange repairmen on Sledge's crew on regular as-signments were given trouble call slips indicating troublespots to which they were to go and perform necessary repairs.be routed to other assignments. Green therefore had a greateramount of freedom regarding this special assignment than didthe other members of his crew. Foremen periodically in-spected the work of the men as a quality check. Because ofthe nature of Green's assignment, it was necessary that qual-ity checks be performed on his work shortly after he finishedit.B.The Reassignment Request and the Grievance MeetingBy late August, Green was dissatisfied with the job andmentioned another assignment to Sledge one morning. Sledgeignored the statement. On the following morning Greenasked for another assignment and Sledge invited him into theoffice to discuss it privately. Sledge asked what Green's prob-lem was and Green said he wanted to be relieved from thecoin routine. Sledge reminded him that they had both goneover the letter outlining the duties and requirements andasked what Green's reason was for wanting to be rid of theassignment. Green said that he was bored. Sledge said that hewas sorry but that once a man was placed on the job he wasnot to be relieved of it. Green said that he was asking Sledgein a nice way to be relieved of the assignment since it wasaffecting his work because he was nervous and it was affectinghis family. Sledge replied that Green had agreed to take thejob as it was outlined, that he was unable to take Green offof it, and that he would have to continue in the position.Green said he hated to see Sledge get into a lot of trouble overit but that if it was trouble he wanted he would get it. Greendid not deny saying this to Sledge.Shortly thereafter job steward Smith told Sledge that hehad an informal grievance to take up with him concerningGreen's assignment to the job. They agreed to meet on theafternoon of August 31 at the clubroom at the Company'sOld Galveston Road garage.Sledge and Foreman W. E. Harper represented Respond-ent at the meeting while Smith appeared as the job stewardand Green and employee Wood were present. Smith openedthe meeting by stating that Green wanted to be relieved of thespecial assignment and they were asking Sledge to do it as afavor. Sledge asked why Green wanted to be relieved of thejob and was told that Green was bored with it Sledge saidthat being bored with a job was no reason to be taken off it,that everybody could get bored with a job. Smith said hedidn't see any reason why Green shouldn't be taken off thejob, that it should be done as a favor to him. Sledge said thathe couldn't relieve Green of the assignment. Smith asked whyand Sledge said that the rules in setting it up had been ex-plained to Green that he was to continue on the assignmentuntilDecember 31. Smith said that rules could be broken.Sledge said that he was sorry; it had been explained that theywanted a crew study for the St. Louis office to decide whichcoin routine to use and that he couldn't take Green off of it.Further references were made to the letter which establishedthe length of the assignment. Smith asked if Sledge had theauthority to relieve Green of the assignment. Sledge said hewould rather not say. Smith asked if it was Rawlins' decision;again Sledge said he would' rather not say. Smith asked if itwas Mellina's decision to keep Green on the job and againSledge said he would rather not say. Green broke in at thispoint and said, "Well, I don't care whose decision it is,whether it's yours, Rawlins', Mellina's . . whoever's deci-sion it is I'm going to say he is a chicken ... s.o.b.... I will SOUTHWESTERN BELL TELEPHONE429... ' him twentyfour hours a day in some way." Sledgeturned to Smith and said I don't have to sit here and listento that kind of language. Smith said nothing. Sledge turnedtoGreen and said, "Tommy, those were strong words. Doyou mean them?" Green said, "Well, I sure do, and you canexpect no cooperation' from me in any way." Sledge askedwhat he meant by that and Green said he would find out.Sledge said the grievance meeting was over and told the mento charge their time appropriatelyDuring the meeting Foreman Harper kept notes which hegave to Sledge after the meeting. That night at home, Sledgecompleted a form describing the grievance meeting as to whowas present, the Union's position, management's position,and the disposition. He noted that the Union was not satisfiedand would appeal to the next level. Sledge also wrote a sepa-rate memorandum reciting that during the grievance meetingGreen had stated that whoever's decision it was to keep himon the job Green would " ... "' him 24 hours a day in someway and that if they refused his simple request they were abunch of "chicken ... s.o.b.'s."Green's versions of the language he used in the grievancemeeting are more antiseptic and I believe studied. His firstremark, according to Green, was that the assignment wasboring and he did not see why Sledge could not take him offof it and Sledge referred to the letter stating that December31 was the end of the job. Green said he told Sledge he didnot care a "damn" about that "s.o.b." letter, that he wantedto be taken off the job, and if Sledge did not take him off hewas "chicken.... " Sledge said those were strong words andasked if he meant them and Green responded that he did andhe thought Sledge was trying to "screw" him and that any-body that tried to "screw" him he would spend 24 hours aday trying to "screw" him back. Later during his testimonyGreen revised the latter statement and said that he toldSledge that he thought Sledge was trying to "screw" him, thatSledge could take him off the job if he wanted to, and thatanyone that tried to "screw" him that he would spend 24hours a day thinking of a way to "screw" him back. Askedif he was sure that he used the word thinking, Green after along pause said yes. He also stated he did not recall beingasked if he meant that, although during his earlier testimonyhe used those words.Job Steward Smith said he referred to the letter as an"s.o.b." letter and insisted that Green used the word "think-ing" in his statement as to what he would do.Foreman Harper identified the form and the memorandumaccounts of the grievance meeting as documents he had seenand concurred with on September 1, and corroborated theaccount of the meeting testified to by Sledge. There is addi-tional testimony that during a postsuspension meeting ofMellina with Green, that Green denied ever using any phraseconcerning"screwingthe Company" or "the Company try-ing to screw him," in the grievance meeting. The consistentcorroborated account of the meeting given by Sledge con-trasted with the inconsistent and contradictory version byGreen, and considering Green's choleric appearance as well,Icredit the version of the meeting given by Sledge andHarper.Around 5 p.m. on August 31, while in the clubroom, Greenapologized to Sledge for using the term "s.o.b." Sledge tes-tified that he did not accept the apology, telling Green thatthat wasn't all that Green said. Green insists that the apologywas accepted and that the term "s o.b." had not been appliedto Sledge.C.The Report and the SuspensionThe form and the memorandum written by Sledge andHarper's notes were clipped together and given to SecondlineSupervisor Rawlins on the morning of September 1. Laterthat day Rawlins delivered the three documents to DistrictPlant Superintendent Mellina telling Mellina that they had aproblem at Respondent's Old Galveston Road facility. Mel-lina read the documents and asked Rawlins if he thought allthe circumstances were noted and if the writeup was correct.Rawlins said he thought the incident had been fully reportedMellina called Sledge and checked the written version of theincident with Sledge over the phone. Mellina said he thoughtGreen's conduct warranted discipline and Sledge agreed.Mellina then contacted Harper who corroborated the writtenversion.Green's personnel file was then pulled and Mellinawent through it noting what he felt were examples of Green'slack of cooperation and his general attitude. Mellina testifiedthat, among other things, he noted the following: In 1959Green had been denied a merit increase because of unsatisfac-tory performance and uncooperativeness, but his perform-ance improved while his grievance concerning the denial wasprocessed and he was later given a raise, on another occasionhe had claimed a back injury due to conditions which werenot found to be as he reported them and the claim was denied;he had been reprimanded for getting haircuts during workinghours, denied he had done so, and later admitted it. A cus-tomer had complained about his work and his rudeness; hehad been suspended and the suspension lifted after Green hadcalled a supervisor a "G---d---" liar and threatened him; inthe area of personal finances, he had a history of being veryslow in paying his personal telephone bill, and had told asupervisor he wasn't in any hurry to do so.Mellina admitted that there were favorable commenda-tions in the file including the fact that Green was one of thebetter salesmen in selling color phones and extensions tocustomers and had received a commendation from a cus-tomer whose phone he repaired. Mellina testified he consid-ered all these factors, together with his personal knowledgeof Green, and contacted his immediate supervisor, Mr. Isom.He told Isom of the reports of the meeting and that he hadreviewed Green's personnel file, and concluded that Greenshould be suspended for 1 day for his threats to the Companynot to cooperate with it and to cause trouble. Isom agreed andMellina called Sledge and instructed him to suspend Greenfor I day at the end of the day.Green was told by phone to report to Sledge at the officebefore 5 p.m. Sledge was talking with some other supervisorsat the time and shortly came out of the office with anothersupervisor.Green said he wanted a witness for himself andgot a crew member from the lounge. The four men walkedoutside and Sledge told Green he was suspended for 1 day forhis remarks and threats. Green said he would work overtime.Sledge told him no, to check out, that he was suspendedfollowing his tour of duty that day.When Green reported back for duty on September 3, fol-lowing his 1-day suspension, he was taken for an interviewwithMellina.The district job steward and Sledge werepresent.Mellina ascertained that Green understood the coinmaintenance program, that he had volunteered for it, and,according to the way in which it was set up, he was due towork on it until December 31. Mellina asked for Green'sversion of the incident during the grievance meeting sayingthat according to Sledge's memorandum Green had referredto Sledge, Rawlins, or Mellina, whoever made the decision,'The word used is obscene and may be liberally translated to "foul up"as a "chicken ... s.o.b." Green denied it, saying that he onlyor "screw up "referred to the letter in those terms. Mellina said the report 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDquoted Green as saying he was going to " ... .. the Company24 hours a day. Green said that whoever said thatwas a liar.Green and Sledge then began arguing as to what was said.Mellina took over the conversation and referredto "similartype" occurrences in Green's personnel file. He asked Greenif he could perform his duties in the coin maintenance pro-gram.Green said he was unhappy about it, that not gettingoff theassignmentwas bound to affect him. Green finally saidhe would do the job. Mellina told him that threats, loss oftemper, and uncooperativeness were not to be permitted andthat if it ever occurredagain theCompany would have to takeaction.At the close of the interview the district job steward saidhe feltMellina had chewed Green out because Green hadfiled a grievance. Mellina denied that, saying that they weretrying to get some communication. Green's personnel file wasshown to Green at his request.D. AnalysisAlthough Job Steward Smith stated he referred to the letteras an "s.o.b. letter," he is the only witness to so testify.General Counsel states that Smith's use of such term duringthe grievance meeting shows that the Company was mad atGreen for filing the grievance and exacted discipline becauseof that reason or otherwise they would have disciplined Smithfor using that term. I doubt that Smith used the term. Evenif he did, the fact that the Company did not discipline himfor vulgar language corrobarates its claim that they were notdisciplining Green for the use of vulgar or obscene language,but because of his threats to do harm to the Company.Despite General Counsel's apparent thought that Sledgewas not warranted in denying Green's request for overtimeon September 1, Sledge was acting within the scope of thesuspension which was to take effect at the close of Green'stour of duty on September 1. Green's regular assignment onthe coin routine was over at 5 p.m. Any overtime would havebeen on other work and would have had the effect of dilutingthe disciplinary action of suspension for 1 day without pay.or "screw up "This was not in excess of the discipline he handed out, butrather directlyin linewith it.As noted above I have credited the version of the conversa-tion advanced by Harper and Sledge which was the versionon which District Superintendent Mellina relied. It is clearthatMellina believed the report and, after refreshing hisrecollection of Green's attitude by viewing the personnel fileand from his own memory of Green, felt that Green bythreatening to "foul up" the Company or its supervisorsreally intended to cause difficulty for the Company. In thecontext of thelanguageused, it would be difficult not to findthat the words used were intended to convey a threat to "foulup" things. Certainly a threat to "foul up" the supervisorsbecause of their refusal to reassign him to another job couldonly mean that he was threatening to "dog the work" or dosomething that would cause them difficulty in their officialpositions representing the Company. This most necessarilyentailsthreats to do some harm to the Company. Certainlyan employer has a right to maintain discipline and loyalty aslong as that right isn't used as a cover to infringe on protectedSection 7 rights.As I have stated above, Green impressedme asa cholerictype of individual who would baldly make such threats. It isevident that the Company believed the threats and so deter-mined to enforce disciplinary action to attempt to divert orcurtail Green from so actingI find and conclude in the circumstances present here thatGeneral Counsel has not proven that Respondent violatedSection 8(a)(1) and (3) of the Act by its disciplining Green forhis statements during the grievance meeting. I find and con-clude that the discipline was not exacted because Green hadfiled a grievance or participated in the meeting and was nota threat or deterrent to employees' Section 7 rights nor sointended.Accordingly I recommend that the complaint be dismissedin its entirety.The word used is obscene and may be liberally translated to "foul up"